After a trial held under the provisions of G. L. c. 278, §§ 33A-33G, the *820defendant was found guilty of possession of heroin, possession of hypodermic needles and syringes, and possession of heroin with intent to sell. He was sentenced on the latter indictment. He has appealed, and the case is before us on his assignment of errors. 1. The principal issue is whether certain exhibits were erroneously admitted in evidence because “links in the chain of custody” were missing. We have examined the transcript of the trial and are of the opinion that the chain of custody of the exhibits could be found to have been sufficiently established to justify their admission in evidence. “If there were weaknesses in the chain, that would go to the weight of the evidence rather than to its admissibility.” Commonwealth v. White, 353 Mass. 409, 419-420 (1967), and cases cited. 2. Evidence that the defendant, a heroin user, possessed 375 bags of heroin having a street valué of $3,750, warranted the jury’s inferring that the defendant intended to sell the heroin. Commonwealth v. Ellis, 356 Mass. 574, 578-579 (1970).
Henry F. Owens, III, &• Anne Hoffman for the defendant.
Imelda LaMountain, Assistant District Attorney, for the Commonwealth.

Judgment affirmed.